F I L E D
                                                                          United States Court of Appeals
                                                                                  Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                                  JAN 29 1997
                                    TENTH CIRCUIT
                                                                             PATRICK FISHER
                                                                                       Clerk


WILLIAM SHERBURN,                )
                                 )
          Petitioner-Appellant,  )
                                 )
     v.                          )                             No. 96-6236
                                 )                       (D.C. No. CIV-95-1836-R)
RON WARD; ATTORNEY GENERAL )                                 (W.D. Oklahoma)
OF THE STATE OF OKLAHOMA,        )
                                 )
          Respondents-Appellees. )



                               ORDER AND JUDGMENT*


Before ANDERSON, LOGAN and MURPHY, Circuit Judges.



       This matter is before the court on petitioner William Sherburn’s application for a

certificate of appealability (formerly a certificate of probable cause). His right to appeal

the federal district court’s denial of habeas corpus relief is conditioned upon this court

granting a certificate of appealability. 28 U.S.C. § 2253. The law, as recently amended,

instructs that we may issue such a certificate “only if the applicant has made a substantial


       *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
showing of the denial of a constitutional right,” and we “indicate which specific issue or

issues satisfy [that] showing.” Id. § 2253(c)(2) and (3).

       Petitioner asserted in his habeas corpus petition numerous grounds for relief from

his state court conviction for attempting to obtain merchandise by false pretenses for

which he received a twenty-year sentence.

              The Petitioner raise[d] the following eight grounds for relief:
       (1) Violation of his Fifth and Fourteenth Amendment rights by allowing
       him to be “paraded” before the jury in leg shackles; (2) Prosecutorial
       misconduct; (3) Improper admission of evidence of prior convictions;
       (4) Improper use of prior convictions which contained a name discrepancy;
       (5) Error in refusing to permit him to attack the admission of his prior
       convictions; (6) Error in admitting evidence of a crime with which he was
       not properly charged; (7) Improperly charging him under a general statute;
       (8) Error in submitting a flight instruction.

I R. doc. 26. After the magistrate judge recommended the petition be dismissed,

petitioner filed objections.

       We have considered the arguments in petitioner’s brief and examined the record,

including the transcript of the trial. The magistrate judge and the district court correctly

analyzed the facts and law in the magistrate judge’s findings and recommendations of

February 28, 1996, and the district court’s memorandum opinion and order of June 26,

1996. We conclude that petitioner has failed to make the necessary showing to warrant

our issuance of a certificate of appealability. Therefore, we deny his application and

DISMISS the appeal.

       The mandate shall issue forthwith.


                                              2
    Entered for the Court

    James K. Logan
    Circuit Judge




3